Citation Nr: 0330695	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  96-37 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
a fracture of the right tibia, status post-total knee 
arthroplasty, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee. 


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1972.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Washington, D.C., Regional Office (RO) that continued a 
30 percent evaluation for residuals of a fracture of the 
right tibia, status post-total knee arthroplasty.  When the 
case was before the Board in September 2001, it was remanded 
for additional development.

Subsequently, in a July 2002 rating decision, the RO granted 
a separate 10 percent evaluation for osteoarthritis of the 
right knee, effective October 6, 1995.  The veteran has 
continued his appeal.

By a December 2001 statement, the veteran raised the issue 
of entitlement to service connection for diabetes mellitus 
as due to Agent Orange exposure.  The RO has yet to 
adjudicate this claim.  Therefore, it is referred to the RO 
for appropriate action.


REMAND

The liberalizing provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are applicable to the issues on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

With respect to the issues at hand, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.

Furthermore, in the September 2001 remand, the Board noted 
that the veteran filed an application for a total disability 
rating based on unemployability due to his service-connected 
right knee disability in February 1997.  Although the Board 
directed the RO to adjudicate this claim, the RO still has 
not done so.

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  The RO should 
inform the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and  request him to 
submit the outstanding evidence. 

3.  Then, the RO should undertake any 
other indicated development.

4.  Then, the RO should readjudicate the 
issues on appeal and adjudicate the 
claim for a total rating based on 
unemployability due to service-connected 
disabilities.  The RO should consider 
whether the case should be referred to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

5.  The veteran should be informed of 
the determination on his total rating 
claim and of his appellate rights with 
respect to this decision.  In addition, 
if the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran a 
supplemental statement of the case and 
afford him the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  All issues 
properly in appellate status should be 
returned to the Board at the same time. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




